SERVICES AGREEMENT by and among WELLS FARGO ALTERNATIVE ASSET MANAGEMENT LLC, WELLS FARGO FAMILY OFFICE FUND I, LLC and WELLS FARGO FAMILY OFFICE FUND FW, LLC SERVICES AGREEMENT, made as of the3 day of January, 2011 by and among WELLS FARGO ALTERNATIVE ASSET MANAGEMENT, LLC, a Delaware limited liability company (“WFAAM”), WELLS FARGO FAMILY OFFICE FUND I, LLC (“Fund I”), and WELLS FARGO FAMILY OFFICE FUND FW, LLC (“FW Fund,” and, each a “Fund” or, together “Funds”), each a Delaware limited liability company. RECITALS WHEREAS, WFAAM and its affiliates are in the business of providing services to registered and unregistered investment companies; and WHEREAS, each Fund wishes to retain WFAAM to provide various services relating to the operations of that Fund pursuant to this Agreement, and WFAAM wishes to provide such services; NOW, THEREFORE, in consideration of the terms and conditions herein contained, the parties agree as follows: 1.
